Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 9/16/22.
Claims 1-10 are pending in this application and are being examined in this Office Action.
Applicant's election of Group 1 without traverse, claims 1-10, in the reply filed on 9/16/22 is acknowledged. The requirement is therefore made FINAL.  

	Priority
The applicant claims benefit as follows:

    PNG
    media_image1.png
    74
    461
    media_image1.png
    Greyscale


Objections
Claim 1 is objected to because of the recitation of “an to which in turn a positively charged”.  This phrase does not seem to be grammatically correct.
Claim 7 is objected to because the formatting of the compound acronyms and names appears misplaced and is confusing. Also, it is unclear which chemical name corresponds to the structures.
Claim 8 is objected to because of the recitation of “lithium bis-(fluoromethanesulfonlyl) imide (LiFSI, Li bis-(fluoromethanesulfonlyl imide) salt)”. The examiner does not understand this chemical name and believes there to be a misspelling of the name.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
The claims are rejected because of the “preferably” and “more preferably” claim language throughout claims 1 and 9-10. It is unclear how the recitation of exemplary or preferred embodiments limits the scope of the genus claimed. 
These limitations are also indefinite because they are narrower limitations of a broader limitation recited earlier in the claim. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). 
Claims 7-8 are rejected under 35 U.S.C. 112, second paragraph, because of a lack of antecedent basis. Claims 7-8 recites lithium species which are compounds of formula (I), in reference to claim 1. Claim 1, from which claims 7 and 8 depends, does not include lithium salts for the compounds of formula (I). The lithium salts are related to the compounds of formula (II). Thus there is insufficient antecedent basis for this limitation in the claims. 
The remaining claims are rejected as depending from a rejected claim.  Applicant is advised to correct the claim language.  
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	

	/SUDHAKAR KATAKAM/             Primary Examiner, Art Unit 1658